DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose a specific mechanical orientation of vibration membrane, a bracket, gasket and housing to create specific cavities as disclosed by the claim language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meisel (10349188) and further in view of Rusconi (20210092509).
	Regarding claim 1, 7-9, Meisel discloses a microphone, including: a housing (Fig 2C, lid 12 of housing 20); a circuit board (Fig 2C, substrate 16) opposite to the housing; a vibration assembly (Fig 2C, Sensor Device 30) locating between the housing and the circuit board, including a vibration membrane (Fig 3C, Top Diaphragm 38), a weight (Fig 3C, Electrode 42 facing bottom diaphragm 40) fixed to the vibration membrane (Fig 3C, electrode 42 is fixed to the top diaphragm 38 via connecting member 48), and a first cavity formed between the vibration membrane and the circuit board (Fig 3C, Inner region 60); a pressure assembly locating between the vibration assembly and the circuit board (Fig 3C, bottom diaphragm 40) for detecting a pressure change generated in the first cavity and converting the pressure change into an electrical signal. Meisel further discloses a vent hole on the housing (Fig 1, hole 22)
	However, Meisel does not disclose that the vibration membrane is made of a  
high temperature resistant dustproof breathable material.
	Rusconi discloses a heat resistant material used for a diaphragm of a transducer resistive to heats above 200^C
 (Paragraph 0011 discloses “Advantageously, the diaphragm unit or a diaphragm of the diaphragm unit is made of a heat-resistant diaphragm material. For example, polyimides, polyamides, or silicones can be utilized as heat-resistant diaphragm material. When the MEMS sound transducer is soldered onto the circuit board, the MEMS sound transducer and, therefore, also the diaphragm or the diaphragm unit, can heat up to or even above 300° C. Damage can be prevented with the aid of the heat-resistant diaphragm materia”).
	Since both Meisel and Rusconi disclose a diaphragm for a transducer it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the material suggested by Rusconi in the teachings by Meisel. The motivation for this would have been protection of the diaphragm against heat generated by vibration.
	Moreover, examiner takes official notice that dust proof sound and air permeable material are widely used in the art and it would have been obvious to one of ordinary skilled it the art before the effective filling date of the claimed invention to utilize such material for the diaphragm of the unit. The motivation for his would have been further protection of the device from damages by outside sources.
	Moreover, it would have been obvious to one of ordinary skilled in the art that the specific transducer of the combination above is not limited by the inventors to a specific device and would be obvious to an ordinary skilled in the art to utilize this structure in various settings such as for a bone conduction apparatus.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652